Dear Representative Smith:
I am in receipt of your request for an Attorney General's opinion concerning the St. Charles Parish Public School Board enacting a mandatory public school uniform policy.  The policy mandates that public school students in grades K-12 shall be required to wear official school uniforms, beginning with the 2000-2001 school session.  Specifically, you questioned:
  1.  Whether the St. Charles Parish School Board may implement a mandatory school uniform policy for the entire Parish?
  2.  Whether the St. Charles Parish School Board may implement a mandatory school uniform policy on a school-by-school basis?
LSA-R.S. 17:416.7 addresses a parish school boards authority to mandate a school dress policy.  It reads:
  Each city or parish school board may adopt such rules and regulations as it deems necessary to require a school dress code which includes the use of uniforms.  Each school may select a uniform for its students and display such uniform prior to the beginning of each school year.  If a city or parish school board chooses to require a school dress code as provided in this Section, it shall notify, in writing, the parent or guardian of each school student of the dress code specifications and their effective date.  Nothing herein shall require the additional expenditure of school or school board funds.
LSA-R.S. 17:416.7 was amended as stated above in 1997.  Before the amendment, parish school boards were not allowed to mandate a school uniform policy.  Attorney General Opinion Number 98-195 addressed the current status of the law and the 1997 amendment.  That opinion concluded that the law authorizes "local school boards to adopt whatever policy in the area of a school dress code it deems necessary."  It goes further to explain that the only restriction placed on the school board by this law concerns written notification to the student's parent or guardian.  A copy of Attorney General Opinion No. 98-195 is attached for your convenience.
In light of the law and Attorney General Opinion Number 98-195, the St. Charles Parish School Board may implement a mandatory school uniform policy for the entire Parish or on a school-by-school basis.  The St. Charles Parish School Board has broad discretion in determining a mandatory school uniform policy for the public school students within its school system.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                         By: _____________________________ Veronica L. Howard Assistant Attorney General
RPI:VLH:lrs
Enclosures
OPINION NUMBER 98-195
JUNE 2, 1998
94 — SCHOOLS AND SCHOOL DISTRICTS — Administration, Government and Officers
The law authorizes local school boards to adopt a mandatory school uniform policy for only one or two schools, or to adopt a policy that allows each school to make such a determination in a manner each local school board determines is reasonable for schools under its jurisdiction.
The Honorable John L. Diasselliss, III Assistant District Attorney Fortieth Judicial District Parish of St. John the Baptist P.O. Box 99 Edgard, LA 70049
Dear Mr. Diasselliss:
I am in receipt of your request for an Attorney General's opinion regarding mandatory uniform policies. Specifically, you ask the following questions:
  1. Can a school board adopt a mandatory school uniform policy for only one or two schools and not for all of the schools in the school system.
  2. Can a school board adopt a mandatory school uniform policy on a school-by-school basis and allow a majority or more of the parents of the students at each school to decide whether the school will have a mandatory uniform.
LSA-R.S. 17:416.7 states the following concerning school dress codes.
  Each city or parish school board may adopt such rules and regulations as it deems necessary to require a school dress code which includes the use of uniforms. Each school may select a uniform for its students and display such uniform prior to the beginning of each school year. If a city or parish school board chooses to require a school dress code as provided in this Section, it shall notify, in writing, the parent or guardian of each school student of the dress code specifications and their effective date. Nothing herein shall require the additional expenditure of school or school board funds.
The above law was amended in the 1997 Legislative Session. Prior to the 1997 amendment, local school boards were not authorized to adopt a mandatory school uniform policy. Atty. Gen. Op. Nos. 96-286 and 96-452. However, the law now authorizes local school boards to adopt "such rules and regulations as it deems necessary to require a school dress code which includes the use of uniforms."
The statutory language appears to be a broad grant of authority to local school boards to adopt whatever policy in the area of a school dress code it deems necessary. The statute only restricts the local board's discretion concerning written notification to the student's parent or guardian. It thus grants local school boards a good deal of flexibility to adopt their policy to local conditions.
In sum, the law now authorizes local school boards to adopt a mandatory school uniform policy for only one or two schools, or to adopt a policy that allows each school to make such a determination in a manner each local school board determines is reasonable for schools under its jurisdiction.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ JAMES C. HRDLICKA Assistant Attorney General
RPI/JCH:lrs